
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15


DATED 14th April 1998

SITEL Europe plc

-and -

ROBERT SCOTT - MONCREIFF ESQ

--------------------------------------------------------------------------------

SERVICE AGREEMENT

--------------------------------------------------------------------------------


TAYLOR JOYNSON GARRETT
Carmelite
50 Victoria Embankment
Blackfriars
London EC4Y ODX

Tel No: 0171-353 1234
Fax No: 0171-936 2666

GAJ/ASG/ALW

--------------------------------------------------------------------------------


INDEX


Clause


--------------------------------------------------------------------------------

   
  Page No.

--------------------------------------------------------------------------------

1.   Definitions and Interpretations   1 2.   Probationary Period   2 3.  
Position and Terms   2 4.   Remuneration   3 5.   Pensions and benefits   4 6.  
Motor Car   4 7.   Holidays and Holiday Pay   4 8.   Sickness/Incapacity   5 9.
  Duties   6 10.   Performance of Duties   6 11.   Garden Leave   7 12.  
Expenses   7 13.   Confidential Information and Trade Secrets   8 14.  
Intellectual Property Rights   8 15.   Outside Interests   9 16.   Termination
of Directorship   9 17.   Termination on the happening of certain events   10
18.   Suspension   10 19.   Executive's obligations on termination of employment
  10 20.   Effect of termination of this agreement   11 21.   Restrictive
Covenants   11 22.   Reasonableness of Restrictions   11 23.   Grievance and
disciplinary procedure   11 24.   Prior Agreements   12 25.   Notices   12 26.  
Miscellaneous   12 27.   Law and Jurisdiction   13 SCHEDULE 1 Sales & Marketing
Staff   14 Signing clauses   16 Appendix   17

--------------------------------------------------------------------------------



THIS AGREEMENT is made on 14th April 1998.

BETWEEN

(1)SITEL Europe plc the registered office of which is at Merit House, Timothy's
Bridge Road, Stratford upon Avon, Warwickshire, CV37 9HY (the "Company"); and

(2)Robert Scott-Moncrieff of The Garden Flat, 71 Randolph Avenue, London, W9 1DW
(the "Executive").

INTRODUCTION

        The Company has agreed to employ the Executive and the Executive has
agreed to be employed by the Company on the terms and conditions contained in
this agreement.

AGREED TERMS

1.Definitions and Interpretations

1.1In this agreement and the recitals and schedules the following expressions
shall have the meanings set out opposite them:

"Accounting Period" means 1 January to 31 December in each year.

"Annual Budget" means the operating budget for the Company and its subsidiaries
(consolidated if appropriate) for a particular Accounting Period which shall
first be approved by the Executive Committee or the SITEL Executive Committee in
respect of such Accounting Period.

"Associated Company" means any company which for the time being is a holding
company (as defined by section 736 Companies Act 1985 as amended) of the Company
or any subsidiary (as defined by section 736 Companies Act 1985 as amended) of
any such holding company or of this Company;

"Business Day" means any day other than a Saturday, Sunday or any other day
which is a public holiday in the place or places at which the transaction in
question is being effected or the notice in question is effected;

"Effective Date" means the date of this agreement;

"Employment" means the employment established by this agreement;

"Executive Committee" means the committee of directors and senior managers of
the Company from time to time known within the Company as the executive
committee;

"Group" means SITEL Europe plc and its subsidiaries for the time being and from
time to time;

"Holiday Year" means a period of 12 months from 1 January in each calendar year
to 31December in the following calendar year;

"Intellectual Property Rights" means all patents, copyright, design rights,
registered designs, trade and services marks (registered and unregistered),
rights in confidential information and other intellectual property rights
throughout the world for the full term of the rights concerned;

"Scheme" means the SITEL UK Group Pension Scheme; and

"SITEL Executive Committee" means the committee of directors and senior managers
of SITEL Europe plc from time to time known within SITEL Europe plc as the
executive committee; 1

"subsidiary" means a subsidiary as defined in section 736 of the Companies Act
1985.

1

--------------------------------------------------------------------------------




1.2In this agreement and the recitals and the schedules:

a)reference to any statute or statutory provision includes a reference to that
statute or statutory provision as amended, extended or re-enacted and to any
regulation, order, instrument or subordinate legislation under the relevant
statute or statutory provision;

b)reference to the singular includes a reference to the plural and vice versa;

c)reference to any recital, clause, sub-clause or schedule is to a recital,
clause, sub-clause or schedule (as the case may be) of or to this agreement;

d)reference to any gender includes a reference to all other genders; and

e)references to persons in this agreement include bodies corporate,
unincorporated associations and partnerships and any reference to any party who
is an individual is also deemed to include their respective legal personal
representative(s).

2.Probationary Period

The Employment is subject to a probationary period of three months. During the
probationary period either party may terminate the Employment by giving one
month's written notice to the other to expire at any time. The Executive is not
entitled to take holidays or to contractual sick pay (as defined in 8 below)
during the probationary period unless otherwise agreed by the Company.

3.Position and Terms

3.1This agreement shall be effective from "Effective Date" and subject as
hereafter provided shall continue in force thereafter until terminated by not
less than six months' written notice given by either party to the other at any
time.

3.2There is no employment with a previous employer which counts as part of the
Executive's continuous period of employment for the purposes of the Employment
Rights Act 1996 which began on "Effective Date".

3.3During the continuance of this agreement the Company shall employ the
Executive as Vice President Marketing and he will serve the Company in the
manner hereinafter mentioned.

3.4The Company shall be entitled in its absolute discretion, instead of giving
notice to terminate the Employment as herein provided, to terminate the
Employment without notice and to pay the Executive an amount equal to the
aggregate of the following:

a)the basic salary (calculated pursuant to sub-clauses 4.1 and 4.2) to which the
Executive would otherwise be entitled hereunder if six months' notice had been
given;

b)the pension contribution payable by the Company (calculated pursuant to
subclause 5.1) to which the Executive would otherwise be entitled hereunder if
six months' notice had been given;

c)50% of the bonuses paid in the last 12 months.

3.5The Company shall be entitled in its absolute discretion (as an alternative
to its entitlement pursuant to sub-clause 3.4), instead of giving six months'
notice to terminate the Employment as herein provided, to terminate the
Employment on shorter notice and to pay the Executive an amount equal to the
aggregate of the following:

a)the basic salary (calculated pursuant to Sub-clauses 4.1 and 4.2) to which the
Executive would otherwise be entitled hereunder if six months' notice had been
given;

2

--------------------------------------------------------------------------------

b)the pension contribution payable by the Company (calculated pursuant to
subclause 5.1) to which the Executive would otherwise be entitled hereunder if
six months' notice had been given;

c)50% of the bonuses paid in the last 12 months.



4.Remuneration

4.1By way of remuneration for his services under this agreement the Company
shall pay to the Executive a salary at the rate of ninety thousand pounds
[90,000GBP] per annum (which shall be deemed to accrue from day to day) payable
in arrears by equal monthly instalments on the last Business Day of each month,
such salary being inclusive of any fees to which the Executive may be entitled
as a director of the Company or any subsidiary.

4.2On 1 January 1999 and on each anniversary of such date during the continuance
of this agreement, the said salary payable under sub-clause 4.1 shall be
reviewed and the rate of such salary payable after the date of such "review
shall be no less than that payable immediately before.

4.3The Executive shall in addition to the basic salary payable under
sub-clause 4.1 from time to time be entitled to participate in any annual bonus
plan introduced by the Executive, Committee. The level of the payments made to
the Executive by the Company pursuant to such annual bonus plan shall be
determined by the achievement of objectives relating to the performance of the
Company and the performance of the Executive, such objectives to be determined
on an annual basis by the Executive Committee in its absolute discretion. Any
annual bonus plan applicable to the Executive will be notified to him by the
Executive Committee on an annual basis.

4.4In the event of any variation in the remuneration payable to the Executive
hereunder being made by agreement between the parties hereto, such variation
shall not constitute a new agreement but subject to any express agreement to the
contrary the Employment shall continue subject in all respects to the terms and
conditions of this agreement with such variations as aforesaid.

4.5Upon termination for whatever reason of the Employment, the Company shall be
entitled to deduct from any sum then payable to the Executive by reason of the
Employment or its termination the value of any claim the Company may bona fide
have against the Executive whether in respect of any period before such
termination or not, any monies which may at that time be owed by the Executive
to the ompany, including but not limited to:

a)overpayment of wages;

b)overpayment of expenses incurred by the Executive in carrying out his duties;

c)loans or advances on wages which the Company may from time to time make to the
Executive; and

d)a sum representing holiday taken in excess of entitlement at the date of the
termination of the Employment.

By signing this agreement the Executive agrees to such deductions.

4.6The Executive shall not be entitled, upon termination of his employment
hereunder, to receive any compensation in respect of any option or other right
to acquire (whether by way of subscription or by way of transfer) shares in the
Company and which, but for such termination, he would or might have been or
become entitled to be granted or to exercise and shall not claim any such
compensation from the Company

3

--------------------------------------------------------------------------------

5.Pensions and benefits

Subject to any eligibility requirements of the Scheme the Executive is entitled
to become a member of the Scheme and subject to its rules from time to time in
force. A copy of the Scheme Rules may be obtained from the Finance Department.

5.1A contracting out certificate is not in force in relation to the Employment.

5.2The Executive shall also receive the following benefits:

a)the Executive [and his spouse and dependants up to the earlier of age 18 or
whilst in fulltime education] shall be entitled to be a member of the Company's
medical expenses scheme or such other medical expenses scheme as the Company may
make available from time to time provided the Executive [his spouse and
dependent children] meet the normal underwriting requirements of that scheme and
is [are] accepted at the normal rates of premium;

b)the Executive shall be entitled to the benefit of life insurance cover of a
sum insured equal to four times the Executive's annual basic salary payable
pursuant to sub-clause 4.1 or four times the permitted maximum as defined in
Section 590C of the Income and Corporation Taxes Act 1988 from time to time
whichever is the lesser provided the Executive meets the normal underwriting
requirements of the scheme and is accepted at normal rates of premium; and

c)the Executive shall be entitled to be a member of the Company's permanent
health insurance scheme or of such other permanent health insurance scheme as
the Company may make available from time to time provided the Executive meets
the normal underwriting requirements of the scheme and is accepted at the normal
rates of premium.

Details of these benefits may be obtained from the Chief Financial Officer.

6.Motor Car

6.1The Company shall procure that the Executive will be provided with a suitable
car in accordance with the Company's car policy from time to time for his use in
the business of the Company. Such car will be replaced in accordance with the
Company's policy from time to time. The Executive may use such motor cars for
private purposes in accordance with the Company's car policy and shall pay for
any petrol and oil consumed in the course of such private use. The Company shall
ensure that one or more companies in the Group will pay the road fund tax and
insurance premiums in respect of such car together with all the running expenses
including petrol, oil, maintenance and repairs incurred whilst on the business
of the Company or any Associated Company.

6.2The Executive shall at all times conform with all regulations with respect to
the Company car which may from time to time be imposed by law or by the Company.

6.3The Company car shall at all times remain the property of the Company and the
Executive shall immediately return it, together with all sets of keys for and
documents relating to, upon being asked to do so, and in any event upon the
termination of the Employment for whatever reason.

6.4It shall be a condition of the Employment that the Executive has a valid
driver's license.

7.Holidays and Holiday Pay

7.1In addition to the normal bank and public holidays and subject to
sub-clause 7.2 the Executive shall be entitled to 23 Business Days paid holiday
during each Holiday Year plus one additional Business Day for each complete
Holiday Year throughout which the Executive has been continuously employed by
the Company PROVIDED THAT the Executive's total holiday entitlement shall not
exceed 25 Business Days. The Executive shall not be entitled to take holiday

4

--------------------------------------------------------------------------------

incorporating more than 10 Business Days at any one time and all holiday shall
be taken at such time or times as may: be agreed with the Executive Committee.

7.2The Executive may not without the consent of the Executive Committee carry
forward any unused part of his holiday entitlement to a subsequent Holiday Year.
If in any Holiday Year the Executive does not, at the request of the Company,
take the Executive's full holiday entitlement, the Company shall at the
Executive Committee's discretion either pay the Executive additional salary in
lieu of such unused holiday entitlement or agree to the Executive carrying
forward such unused holiday entitlement to the next Holiday Year.

7.3For the Holiday Year during which the Executive's employment under this
agreement commences or terminates, the Executive shall be entitled to such
proportion of his annual holiday entitlement as the period of his employment for
such year shall bear to one calendar year. Upon termination of the Executive's
employment for whatever reason (other than by virtue of a breach of the
Executive's obligations under this agreement) the Executive shall be entitled to
salary in lieu of any outstanding holiday entitlement. Upon the termination of
his employment for any reason the Executive shall be required to repay to the
Company any salary received in respect of holiday taken in excess of his
proportionate holiday entitlement.

8.Sickness/Incapacity

8.1If the Executive shall be prevented by illness accident or other incapacity
from properly performing his duties under this agreement he shall report this
fact promptly to the Executive Committee and if the Executive is so prevented
for three or more working days he shall provide an appropriate statement and
doctor's certificate or a completed self certification form in the manner
required by the Company.

8.2If the Executive shall be absent from his duties under this agreement due to
illness accident or other incapacity duly certified in accordance with the
provisions of sub-clause 8.1 h.e shall be paid his full remuneration for the
first six months (whether or not such days are normal working days) of such
absence during any period or periods totalling 365 days (whether or not such
days are normal working days). Thereafter any payment shall be subject to and in
accordance with, the terms of the Company's permanent health insurance scheme
and bonus payments referred to at sub-clause 4.3 shall not be payable.

8.3If the Executive shall be so incapacitated for a period or periods of six
months in the aggregate in any period of twelve months or the Executive
Committee has reason to believe that the Executive may be unable properly to
perform his duties for a continuous period of six months or more then the
Company shall be entitled to terminate this agreement by giving the Executive no
fewer than six months' notice in writing less the aggregate of any periods
during which he has been paid salary under sub-clause 8.2 during the twelve
months prior to the giving of such notice notwithstanding that the Executive is
entitled to benefit under the terms of the Company's permanent health insurance
scheme. The length of the said notice shall in any event be the minimum
permitted by statute dependent upon the length of the Executive's service with
the Group.

8.4Statutory Sick "Pay ("SSP") will be paid by the Company in accordance with
the legislation in force at the time of absence. Any payment of remuneration
under subclause 8.1 for a.day of absence will discharge the Company's obligation
to pay SSP for that day.

8.5The Executive will provide such co-operation as the Company may reasonably
request in order to enable the Company to recover for itself any statutory sick
pay entitlement from the Department of Health and/or the Department of Social
Security (or any other applicable authority).

8.6If the Executive shall (in respect of such illness accident or other
incapacity) become entitled to a state benefit instead of SSP, such benefit must
be claimed by the Executive personally and the

5

--------------------------------------------------------------------------------

Executive shall inform the Chief Financial Officer in writing of the sum to
which he is entitled. The amount of such state benefit (up to a maximum of the
amount paid or payable to the Executive by virtue of sub-clause 8.2 of this
agreement) shall be paid to the Company by the Executive forthwith upon his
receipt of such state benefit.

8.7For the purposes of the government SSP scheme the Executive's "qualifying
days" are Monday to Friday inclusive.

8.8The Company may require the Executive during any period of illness or
incapacity to undergo a medical examination by a doctor nominated by the Company
which doctor shall be free to report the results of any such examination to the
Company or to the Executive's personal doctor.

9.Duties

9.1During the continuance of this agreement the Executive shall perform such
duties for and hold such offices (whether relating to the Company or to any
Associated Company) as the Executive Committee may from time to time reasonably
direct.

9.2The Executive's place of employment shall be at the offices of the Company in
76/78 Old Street, London or at such other place within the United Kingdom,
Europe, the United States of America and such other countries as the Executive
Committee may from time to time reasonably require. In the event that the
Company requires the Executive's place of employment to change it shall give the
Executive reasonable notice of such change. In addition, the Executive shall
travel to such parts of the world as the Executive Committee may direct or
authorise. If the Executive Committee requires the Executive to change his
residence elsewhere than within a thirty mile radius of London the Company will
reimburse such removal and other incidental expenses as the Executive Committee
considers fair and reasonable in the circumstances. If the Executive Committee
requires the Executive to work outside the United Kingdom for a period of more
than one month the Company will provide the Executive with written details of
any terms and conditions which may apply to that work and his return to the
United Kingdom.

9.3The Executive is required to render services under this Agreement, and shall
(subject to such directions and restrictions as the Executive Committee may from
time to time give or impose) exercise and perform such powers and duties as the
Executive Committee shall from time to time determine subject to any directions
and restrictions from time to time given and imposed by the Executive Committee.

9.4The Executive shall:

a)report to the President of the Company as and when required or to such other
person as the Executive Committee may direct;

b)when requested to do so fully and promptly give the Executive Committee such
explanations, information and assistance as it may require relating to the
transactions and affairs of the Company or any Associated Company; and

c)well and faithfully serve the Company and any Associated Company if directed
to do so by the Executive Committee and use his best endeavours to promote and
protect the interests of the Company and any Associated Company.

10.Performance of Duties

10.1During his employment under this Agreement the Executive shall (unless
prevented by ill health and except during such holidays as he shall be entitled
to take as provided below) devote his whole time, attention and abilities during
business hours to the performance of his duties under this Agreement and shall
use his best endeavours to promote and protect the interest and welfare of the
Company and any Associated Company for which he performs duties and shall not
without the

6

--------------------------------------------------------------------------------

previous consent in writing of the Executive Committee be a director of or
engage in the business of any company, firm or business which is not a member of
the Group or owned by a company in the Group. Exception is made for Response
Direct Publishing Limited, providing the activities do not constitute as
conflict of interest with the activities of SITEL or its subsidiaries.

10.2The Executive shall work such hours as the Executive Committee shall
reasonably direct which shall be a minimum of 37'/2 hours per working week
(Monday to Friday inclusive) and such other hours as may be necessary for the
performance of his duties under this Agreement. The Executive shall not be
entitled to be paid overtime.

10.3The Executive shall not when carrying out and performing his duties under
this agreement assuming, create or incur any liability or obligation on behalf
of the company for any Associated Company or commit the Company or any
Associated Company to expend in any way whatsoever (including a contingent
commitment) any sum of money to any third party nor enter into any contract with
any third party without the prior consent of the SITEL Executive Committee or
the Executive Committee or upon the direction of the SITEL Executive Committee
or the Executive Committee save where:

a)both but not one of the following conditions are satisfied:

i.the term of any such contract is less than one year (and for the avoidance, of
doubt, the Company agrees that the Executive may commit the Company to enter
into contracts which contain options for the Company to extend the term of such
contracts provided that the consent of the Executive Committee or the SITEL
Executive Committee is obtained if the exercise of the option would result in
the term being greater than one year);

ii.any such expenditure does not exceed £10,000 in respect of a single contract
or £100,000 in respect of ten or more contracts in any one year, or

b)such contract or expenditure is included in the Annual Budget (as approved by
the SITEL Executive Committee or the Executive Committee).

11.Garden Leave

If written notice is given by the Executive or the Company to terminate the
Employment the Company may notwithstanding any other terms of this agreement:

a)require the Executive to continue to perform such duties as the Executive
Committee may direct so long as those duties are not demeaning;

b)require the Executive to perform no duties; or

c)exclude the Executive from any premises of the Company or of any Associated
Company for which the Executive performs duties and in each case the Company
will continue to pay the Executive salary and provide all the other benefits
arising under this agreement during the period of notice.



12.Expenses

The Company shall reimburse to the Executive all reasonable travelling and other
expenses properly incurred by him in the performance of his duties under this
agreement and in accordance with any policies in this regard determined by the
Company from time to time (other than expenses incurred in travelling to and
from the Company's offices) such reimbursement to be made as soon as reasonably
practicable provided that on request the Executive shall provide the Company
with such vouchers or other evidence of actual payment of such expenses as the
Company may reasonably require.

7

--------------------------------------------------------------------------------

13.Confidential Information and Trade Secrets

13.1The Executive acknowledges that in the ordinary course of his employment
under this agreement he will be exposed to information about the business of the
Company or any Associated Company and that of their suppliers and customers
which amounts to a trade secret, is confidential or is commercially sensitive
and which may not be readily available to others engaged in a similar business
to that of the Company or any associated Company or to the general public and
which if disclosed will be liable to cause significant harm to the Company or
any Associated Company.

13.2The Executive shall keep secret and shall not at any time either during his
employment under this agreement, or after its termination, for whatever reason,
use communicate or reveal to any person for the Executive's own or another's
benefit, any secret or confidential information concerning the business,
finances or organisation of the Company or any Associated Company, its suppliers
or customers which shall have come to his knowledge during the course of the
Executive's employment under this agreement. The Executive shall also use his
best endeavours to prevent the publication or disclosure of any such
information.

13.3For the purposes of this clause and by way of illustration and not
limitation information will prima facie be secret and confidential if it is not
in the public domain and relates to:

a)research and developments;

b)customers and details of their particular requirements;

c)castings, profit margins, discounts, rebates and other financial information;

d)marketing strategies and tactics;

e)current activities and current and future plans relating to all or any of
development, production or sales including the timing of all or any such
matters;

f)the development of new products;

g)production or design secrets; or

h)technical, design or specifications of the products of the Company or any
Associated Company.

13.4The restrictions contained in this clause shall not apply to:

a)any disclosure or case authorised by the Executive Committee of the Company or
required in the ordinary and proper course of the Executive's employment under
this agreement or as required by the order of a court or tribunal of competent
jurisdiction or an appropriate regulatory authority; or

b)any information which the Executive can demonstrate was known to the Executive
prior to the commencement of the Executive's employment by the Company or is in
the public domain otherwise than as a result of a breach of this clause.

14.Intellectual Property Rights

14.1All Intellectual Property Rights in any invention, discovery, improvement,
design, machine, device, apparatus, composition, process, plan or program made
or conceived, by the Executive either solely or in collaboration with others in
the course of the Employment (whether or not during normal working hours)

a)which relates to present or anticipated business, research, developments,
studies, products, work or activities of the Company or any Associated Company,
or

8

--------------------------------------------------------------------------------

b)which results from or is suggested by any work the Executive may do for the
Company or any Associated Company


(hereafter referred to as "Intellectual Property Works") shall belong to the
Company, save that this shall not affect any rights that the Executive may have
or be entitled to under the Patents Act 1977 (as amended) in relation to any
inventions.

14.2The Executive will:

a)disclose promptly to the Company full details of all Intellectual Property
Works including drawings and models;

b)keep a written record of his technical activities, studies and research
projects which shall be the sole property of the Company; and

c)issue a written report to the Company upon completion of any and all studies
or research projects undertaken on the Company's behalf and at such other times
as the Company shall request, whether or not the Executive believes a given
project has resulted in an Intellectual Property Work.

14.3If any invention made or conceived by the Executive either alone or in
collaboration with others is not an Intellectual Property Work the Company shall
have the right to acquire for itself or its nominee the Executive's Intellectual
Property Rights therein within three months after disclosure pursuant to
sub-clause 14.2(a) on fair and reasonable terms to be agreed or settled by a
single arbitrator.

14.4The Executive shall assist the Company and its nominees, agents and/or
*lawyers, both during and subsequent to the Employment, in every reasonable way
(entirely at the Company's expense) in taking all actions requested by or for
Company to obtain, perfect, protect, enforce, assert or maintain Intellectual
Property Rights in any Intellectual Property Works and the Executive shall
execute, acknowledge and deliver any and all documents and instruments requested
by the Company for such purpose, including assignments for vesting title thereto
to the Company.

15.Outside Interests


During the Employment the Executive shall not (without the prior written consent
of the Board):

a)directly or indirectly be engaged, concerned or interested in any capacity in
any business, trade or occupation other than that of the Company or any
Associated Company except as a holder of not more than 5 per cent. of issued
shares or, securities in any companies which are listed or dealt in on any
recognised stock exchange or market. For this purpose "occupation" shall include
any public, private or charitable work which the Board considers may hinder or
interfere with the performance of the Executive's duties; or

b)introduce to any other person, firm or company other than any Associated
Company or transact for the account of himself or any other person, firm or
company other than any Associated Company business of any kind with which the
Company is able to deal.



16.Termination of Directorship

If during his employment under this agreement the Executive shall cease
(otherwise than by reason of death or resignation or by virtue of a resolution
being passed at a general meeting of the Company) to be a director of the
Company his employment under this agreement shall nevertheless continue.

9

--------------------------------------------------------------------------------

17.Termination on the happening of certain events

The Company (without prejudice to any remedy which it may have against the
Executive for the breach or non-performance of any of the provisions of this
agreement) may by notice in writing to the Executive forthwith determine this
agreement if:

a)the Executive shall become bankrupt or make any composition or enter into any
deed of arrangement with his creditors;

b)the Executive shall become a patient as defined in the Mental Health Act 1983;

c)the Executive shall become prohibited by law from being a director or taking
part in the management of the Company;

d)the Executive Committee has reason to believe that the Executive is guilty of
any serious misconduct, any conduct tending to bring the Company or himself into
disrepute, serious or persistent neglect of his duties under this agreement' or
of any material breach or non-observance of any of the conditions of this
agreement or of any wilful or persistent breach of breaches of this agreement or
neglect, failure or refusal to carry out duties properly assigned to him under
this agreement; or

e)without prejudice to the generality of the terms of this clause 17, the
Executive shall willingly abuse or misuse the computer system of the Company or
any Associated Company or any password relating to such computer system or shall
gain access to any file or load any information or program contrary to the
interests or procedures of the Company or any Associated Company.



18.Suspension

If the Executive Committee has reason to suspect that anyone or more of the
events set, out sub-clauses 17(a) to 17(e) (inclusive) have or has incurred (or
if the circumstances in sub-clause 8.3 appear to exist) the Executive Committee
may suspend the Executive on such terms as to payments of salary and other
benefits or otherwise as the Executive Committee may think fit pending further
investigations provided that in the event of any such suspension being made the
Executive shall have the right to terminate his employment forthwith by notice
in writing to the Company but without any claim for compensation.

19.Executive's obligations on termination of employment

Upon the termination of Employment for whatever reason the Executive shall:

a)forthwith tender his resignation as a director of the Company and any
Associated Company without compensation and should the Executive fail so to do
the Company is hereby irrevocably authorised to appoint some person in his name
and on his behalf to sign.any documents and do any things necessary or requisite
to give effect to such documents;

b)deliver up to the Company all correspondence drawings documents and other
papers and other property belonging to the Company or any Associated Company
which may be in the Executive's possession or under his control (including such
as may have been made or prepared by or have come into the possession or under
the control of the Executive and relating in any way to the business or affairs
of the Company or any Associated Company or of any supplier agent or client of
the Company or any Associated Company) and the Executive shall not without the
written consent of the Executive Committee retain any copies (in any form)
thereof;

c)if so requested send to the' secretary of the Company a signed statement
confirming that he has complied with sub-clause 19(b);

10

--------------------------------------------------------------------------------

d)irretrievably delete any information relating to the business of the Company
or any Associated Company stored on any magnetic or optical disc or memory and
all matter derived therefrom which is in his possession, custody, care or
control outside the premises of the Company and shall produce such evidence
thereof as the Company may require; and

e)transfer to the Company or as it may direct all shares held by him in the
Company and any Associated Company as nominee or trustee for the Company and
deliver to the Company the certificates for such shares and the Executive hereby
irrevocably appoints the Company his attorney to execute any such transfers on
his behalf.



20.Effect of termination of this agreement

The expiration or determination of this agreement howsoever arising shall not
operate to affect such of the provisions of this agreement as are expressed to
operate or have effect after such expiration or determination and shall be
without prejudice to any other accrued rights or remedies of the parties.

21.Restrictive Covenants

21.1In consideration of this agreement the Executive hereby undertakes' to be
bound by the restrictive covenants contained in Schedule 1.

21.2No restrictions contained in this agreement or in any document made in
connection with this agreement by virtue of which restrictions registration is
required to take place under the Restrictive Trade Practices Act 1976 shall take
effect until the day after the day on which relevant particulars have been
furnished to the Director General of Fair Trading pursuant to that Act.

22.Reasonableness of Restrictions

22.1The Executive further undertakes with the Company that he will observe any
substitute restrictions (in place of those referred to in clauses 13, 14 and 21
and in Schedule 1) as the Company may from time to time specify in writing which
are in all respects less restrictive in extent.

22.2If there is any breach or violation of any of the terms of clauses 13 and 2
1 or Schedule 1, the Executive and the Company agreethat damages alone might not
compensate for such breach or violation and that in those circumstances
injunctive relief would be reasonable and essential to safeguard the interests
of the Company and that an injunction in addition to any other remedy may
accordingly be obtained by the Company. No waiver of any such breach or
violation shall be implied by the fact that the Company for the time being and
for whatever reason takes no action in respect of such breach or violation.

22.3The Executive fully understands the meaning and effect of the covenants
given by him in this agreement and confirms that on taking separate and
independent legal advice on the terms of this agreement he acknowledges and
accepts that such clauses are fair and reasonable in all the circumstances at
the time the agreement was made.

23.Grievance and disciplinary procedure

23.1The Executive should refer to the Committee any grievance about employment
hereunder and the reference will be dealt with by the Chairman or sole member of
the Committee within seven days after the grievance is so referred. If the
Executive is dissatisfied with the decision of the Committee he may within seven
days after he has been informed of the Committee's decision by notice in writing
require the secretary to refer the grievance to a meeting of the Executive
Committee and in such case the reference will be dealt with by discussion and a
majority decision of those present at the relevant Executive Committee meeting
at which the grievance is discussed within 15 days after the giving of the
notice reasonable in all the circumstances at the time the agreement was made.

11

--------------------------------------------------------------------------------

23.2All disciplinary decisions in relation to the Executive shall be made by the
Executive Committee at a duly convened meeting at which the Executive shall be
entitled to be present and make such submissions and produce such documents and
evidence in support, or explanation of his conduct as he may think fit. All
disciplinary decisions shall be implemented in such manner as the Executive
Committee may decide. The Executive shall have no right to appeal from any
disciplinary decision made in accordance with this sub-clause 23.2.

24.Prior Agreements

The parties to this agreement agree that this agreement constitutes the whole of
the agreement and arrangement and supersedes with effect from the date of this
agreement all previous agreements and arrangements relating to the engagement or
employment of the Executive by the Company or by any other Associated Company.

25.Notices

25.1Any notice or other written communication given under or in connection with
this agreement may be delivered personally or sent by first class post (airmail
if overseas) or, by telex or facsimile.

25.2The address for service of any party shall (in the case of a company) be its
registered office marked for the attention of the managing director and (in the
case of an individual) shall be his address stated in this agreement or, if any
other address for service has previously been notified to the server, to the
address so notified.

25.3Any such notice or other written communication shall be deemed to have been
served:

a)if delivered personally, at the time of delivery;

b)if posted, at the expiry of two Business days or in the case of airmail four
Business days after it was posted.

25.4In proving such service it shall be sufficient to prove that personal
delivery was made, or that such notice or other written communication was
properly addressed stamped and posted or in the case of a telex that the
intended recipient's answerback code is shown on the copy retained by the sender
at the beginning and end of the message or in the case of a facsimile message
that an activity or other report from the sender's facsimile machine can be
produced in respect of the notice or other written communication showing the
recipient's facsimile number and the number of pages transmitted.

26.Miscellaneous

26.1No term or provision of this agreement shall be varied or modified by any
prior or subsequent statement, conduct or act of any party, except that
hereafter the parties may amend this agreement only by letter or written
instrument signed by all of the parties.

26.2The headings to the clauses and any underlining in this agreement are for
ease of reference only and shall not form any part of this agreement for the
purposes of construction.

26.3This agreement sets out the entire agreement and understanding between the
parties in connection with the Employment.

26.4This agreement may be entered into in any number of counterparts and by the
parties to it on separate counterparts, each of which when so executed and
delivered shall be an original, but all the counterparts shall together
constitute one and the same instrument.

26.5If at any time any term or provision in this agreement shall be held to be
illegal, invalid or unenforceable, in whole or in part, under any rule of law or
enactment, such term or provision or

12

--------------------------------------------------------------------------------

part shall to that extent be deemed not to form part of this agreement, but the
enforceability of the remainder of this agreement shall not be affected.

27.Law and Jurisdiction

This agreement shall be governed by and construed in accordance with English law
and each party to this agreement submits to the non-exclusive jurisdiction of
the English courts.

13

--------------------------------------------------------------------------------


SCHEDULE 1


Sales and Marketing Staff

Definitions

1.For the purposes of this Schedule the following words have the following
meanings:

"Customer" means any customer of the Company in connection with the Restricted
Business or any other person, firm or company which has given to the Company a
written indication of intention to become a customer of the Company in
connection with the Restricted Business and who became a customer within six
months following the Termination Date and in each case provided that during the
twelve month period immediately prior to the Termination Date the Executive has
dealt or sought to deal on behalf of the Company with that customer or person
[or the Executive has been responsible during such period for the account of or
for managing the business, relationship with that customer or person];

"Designated Area" means the UK and such other European countries that SITEL
Europe plc has operations.

"Restricted Business" means the provision of call centre operations services,
call center operation consultancy and ancillary services, including telephony
and internet services but limited to services of a kind with which the Executive
was concerned or involved in the course of his employment during the twelve
month period immediately prior to the Executive ceasing to be employed or for
which the Executive has been responsible during such period;

"Restricted Person" means any person who has at any time in the period of six
months prior to the Termination Date been employed by the Company and worked at
a Band 6 level or above in the Restricted Business and who was known to or
worked with the 4 Executive during that period;

"Termination Date" means the date upon which the Employment under this agreement
terminates.

Restrictive Covenants

2.The Executive shall not without the prior consent in writing of the Executive
Committee either personally or by an agent and either on his own account or for
or in association with any other person directly or indirectly

a)for a period of twelve months after the Termination Date canvass, solicit,
approach or seek out or cause to be canvassed, solicited, approached or sought
out any Customer for orders or instructions in respect of any services provided
or supplied by the Company in connection with the Restricted Business;

b)for a period of six months after the Termination Date accept instructions from
or undertake work for any Customer in connection with the Restricted Business or
engage in the Restricted Business with any Customer.

c)for a period of six months after the Termination Date solicit, endeavour to
entice away, induce to break their contract of employment or offer employment to
any Restricted Person or encourage a Restricted Person to resign.

3.The Executive shall not without the prior consent in writing of the Executive
Committee for the period of six months after the Termination Date whether
directly or indirectly:

a)take up or hold any office in or with any business which is engaged or is
intended to be engaged in the Restricted Business within the Designated Area;

14

--------------------------------------------------------------------------------

b)take up or hold any post or position which enables or permits the Executive to
exercise whether personally or by an agent and whether on his own account or in
association with or for the benefit of any other person either a controlling,
influence over any business which is engaged or is intended to be engaged in the
Restricted Business within the Designated Area; or

c)take up or hold any employment or consultancy with any person which is engaged
or is intended to be engaged in the Restricted Business within the Designated
Area,

which would have the necessary or probable result of the Executive being engaged
within the Designated Area in business activities which are the same or
substantially similar to the Restricted Business.

Application of Covenants to Associated Companies

4.a)    The provisions of sub-clauses 1 to 3 inclusive of this Schedule shall
apply equally where, during the period of
        twelve (12) months prior to the Termination Date, the Executive was
engaged in or responsible for the business of
        any Associated Company (each of which Associated Company is hereinafter
called "Relevant Company").

b)The Executive hereby covenants with the Company (which for the purposes of
this paragraph shall act as trustee for each Relevant Company) in relation to
each of the sub-clauses 1 to 3 inclusive of this Schedule as if every reference
therein to the Company was a reference to the Relevant Company and the
definitions of "Customer", "Designated Area", "Restricted Business", and
"Restricted Person" in paragraph 1 of this Schedule apply with the substitution
of "the Relevant Company" for the Company.


Severability

5.Each of the restrictions contained in paragraphs 2(a), 2(b) and 2(c), 3 and 4
of this Schedule is separate and severable from the others.

15

--------------------------------------------------------------------------------

EXECUTED as a deed on the day and in the year first written above.

SIGNED by SITEL Europe plc   )     ) acting by   )   director   )     )  
director/secretary   )
SIGNED by Robert Scott- Moncreiff
 
)     ) in the presence of   )     )

16

--------------------------------------------------------------------------------


APPENDIX


Full name   Robert Scott-Moncrieff

--------------------------------------------------------------------------------


Date of Birth
 
20.10.56


--------------------------------------------------------------------------------


Marital Status
 
Married


--------------------------------------------------------------------------------


Employer company
 
SITEL Europe plc


--------------------------------------------------------------------------------


Job title
 
Vice President Marketing


--------------------------------------------------------------------------------


Reporting to
 
President SITEL Europe plc


--------------------------------------------------------------------------------


Date employment commenced
 
14th April 1998


--------------------------------------------------------------------------------


Date continuous employment commenced
 
14th April 1998


--------------------------------------------------------------------------------


Salary/annum
 
£90,000—paid monthly in arrears, subject to annual review—first review 1 January
1999


--------------------------------------------------------------------------------


Bonus
 
Membership of a bonus scheme providing up to a minimum of 50% of basic salary.
Bonus scheme dependent on the results of SITEL Europe plc and personal
objectives


--------------------------------------------------------------------------------


Classified as SE level
 
8


--------------------------------------------------------------------------------


Pension scheme
 
Eligible to participate in an SE defined contribution scheme; company
contributions at 10% of base salary


--------------------------------------------------------------------------------


Other benefits
 
Life insurance at 4 times salary, private health band—B


--------------------------------------------------------------------------------


Share benefits
 
30,000 share options (thirty thousand). For the avoidance of doubt, on
termination if the options have not vested, all entitlement to options ceases


--------------------------------------------------------------------------------


Notice period
 
Six months


--------------------------------------------------------------------------------


Place of work
 
Uk


--------------------------------------------------------------------------------


Home address



Home telephone
Mobile telephone
 
The Garden Flat
71 Randolf Avenue
London, W9 1DW
01711717


--------------------------------------------------------------------------------

             


17

--------------------------------------------------------------------------------


Bank details

Sort code
Account number
 
Drummonds—The Royal Bank of Scotland
49 Charing Cross, London, SW1A 2DZX
16-00-38
00659794


--------------------------------------------------------------------------------


National Ins no
 
 


--------------------------------------------------------------------------------


Company car
 
Car allowance of £12,000 annually.


--------------------------------------------------------------------------------


Restrictive covenants
 
See terms of contract


--------------------------------------------------------------------------------


Relocation costs
 
Up to the value of one month's salary.


--------------------------------------------------------------------------------


Other employee information
 
Next of kin (to be notified in an emergency
 
Name

Relationship to employee

Telephone no.
 
 


--------------------------------------------------------------------------------


 
 
Nationality
 
 
 
 


--------------------------------------------------------------------------------


Employee's approval
 
The facts set forth in this application are, to the best of my knowledge, true
and complete. I hereby acknowledge receipt of a copy of these terms and
conditions and confirm my agreement to them.
 
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

Date


--------------------------------------------------------------------------------


Employer's approval
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

Date
 
 
Director
SITEL Europe plc
 
 

18

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



INDEX
SCHEDULE 1
APPENDIX
